                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

LYLE ARTHUR McELDERRY #2270556                    §
                                                  §
V.                                                §           A-19-CV-1005-RP
                                                  §
MARK SAUNDERS,                                    §
et al.                                            §



                                              ORDER

       Before the Court is Plaintiff’s complaint. Plaintiff, proceeding pro se, has been granted leave

to proceed in forma pauperis. After consideration of the complaint, it is dismissed.

                                     STATEMENT OF THE CASE

       At the time he filed his complaint pursuant to 42 U.S.C. § 1983, Plaintiff was confined in the

Travis County State Jail. Plaintiff asserts he entered the Travis County State Jail at the end of July

2019. Plaintiff was allegedly housed in a “program dorm” that houses the offices of the Management

and Training Corporation (MTC) staff. According to Plaintiff, he was assigned Christine Walker

as his counselor. Plaintiff asserts Walker asked him to sign a “Client Bill of Rights” and “Client

Grievance Procedures.” Plaintiff was not given copies of the documents he signed. Instead, he

allegedly obtained a copy three weeks later. At that time, Plaintiff states he discovered how many

of his rights were being violated.

       On September 9, 2019, Plaintiff maintains he voiced his complaint during a group setting to

MTC staff, including Christine Walker, Guadalupe Ortiz, and Ashley Cheadle. Cheadle and Ortiz

dismissed his complaints and allegedly stated if Plaintiff “didn’t like the way it was in the program



                                                  1
they would be glad to write [Plaintiff] a case and lock [him] up in Administrative Segragation [sic].”

Plaintiff was also told Mark Saunders was too busy to hear Plaintiff’s complaints. Plaintiff asserts

Cheadle left the group and went to Major LaMorris Marshall’s office. Cheadle allegedly told

Marshall that Plaintiff was being threatening to Walker.

       According to Plaintiff, he was called to Major Marshall’s office. Plaintiff asserts he

explained to Major Marshal and Captain Jerry G. Davis that MTC was mistreating Plaintiff and the

other offenders. Plaintiff accused the MTC staff of retaliating against him. Plaintiff was handcuffed

and taken to administrative segregation for six days. While there, Plaintiff alleges he was confronted

by offenders who accused Plaintiff of “snitching out a gang.”

       Plaintiff was returned to general population in another building and he assumed he was

removed from the MTC program. Plaintiff asserts he tried to grieve his issues to Major Marshall,

Warden Marez, Assistant Warden Michael B. Gruver, Captain Martinez, Mr. Saunders, and Ms.

Walker, but they refused to investigate his claims or take action. Plaintiff alleges Saunders

dismissed everything Plaintiff had to say but did tell him he was still enrolled in the program even

though he had not participated for three weeks. Plaintiff claims he was denied the grievance process

by both MTC and TDCJ. Plaintiff asserts he directed a grievance to Unit Investigator Ashley M.

Jones about this and he was told MTC was “beyond the control of the agency” and he needed to

resolve his complaint with MTC. Plaintiff asserts MTC refuses to speak with him and has not

responded. Plaintiff contends the stress regarding this matter has caused him to be severely

depressed and has affected his pregnant wife.

       Plaintiff sues Mark Saunders, Christine Walker, Ashley Cheadle, and Guadalupe Ortiz (the

“MTC Defendants”) and Cory Weber, Ralph Marez, Michael B. Gruver, LaMorris Marshall, Daniel


                                                  2
B. Martinez, Abdullah Ahmed, Jerry G. Davis, and Ashley M. Jones (the “TDCJ Defendants”).

Plaintiff requests the Court to award him nine months salary of each defendant and $50,000 for each

day he was housed in administrative segregation and conduct a systemwide audit of contract drug

treatment programs. Plaintiff notified the Court on November 19, 2019, that he had been released

from jail.

                                   DISCUSSION AND ANALYSIS

        A.      Standard Under 28 U.S.C. § 1915(e)

        According to 28 U.S.C. § 1915A(b)(1), this Court is required to screen any civil complaint

in which a prisoner seeks relief against a government entity, officer, or employee and dismiss the

complaint if the court determines it is frivolous, malicious, or fails to state a claim on which relief

may be granted. See also 28 U.S.C. § 1915(e)(2)(B) (directing court to dismiss case filed in forma

pauperis at any time if it is determined that action is (i) frivolous or malicious, or (ii) fails to state

claim on which relief may be granted).

        An action is frivolous where there is no arguable legal or factual basis for the claim. Neitzke

v. Williams, 490 U.S. 319, 325 (1989). “A complaint lacks an arguable basis in law if it is based on

an indisputably meritless legal theory, such as if the complaint alleges a violation of a legal interest

which clearly does not exist.” Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999) (internal

quotation and citation omitted).

        A complaint is factually frivolous when “the facts alleged are ‘fantastic or delusional

scenarios’ or the legal theory upon which a complaint relies is ‘indisputably meritless.’” Eason v.

Thaler, 14 F.3d 8, n.5 (5th Cir. 1994) (quoting Neitzke, 490 U.S. at 327–28). In evaluating whether

a complaint states a claim under sections 1915A(b)(1) and 1915(e)(2)(B), this Court applies the same


                                                    3
standards governing dismissals pursuant to Rule 12(b)(6). See DeMoss v. Crain, 636 F.3d 145, 152

(5th Cir. 2011); see also FED . R. CIV . P. 12(b)(6). To avoid dismissal under Rule 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, ‘to state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555–56, 570 (2007)); see FED . R. CIV . P. 12(b)(6). These factual allegations

need not be detailed but “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. A conclusory complaint—one that fails to state material facts or merely

recites the elements of a cause of action—may be dismissed for failure to state a claim. See id. at

555–56.

       B.      Eleventh Amendment Immunity

       Being sued in their official capacities for monetary damages, the TDCJ Defendants are

immune from suit under the Eleventh Amendment because such an action is the same as a suit

against the sovereign. Pennhurst State School Hosp. v. Halderman, 465 U.S. 89 (1984). The

Eleventh Amendment generally divests federal courts of jurisdiction to entertain suits directed

against states. Port Auth. Trans-Hudson v. Feeney, 495 U.S. 299, 304 (1990). The Eleventh

Amendment may not be evaded by suing state agencies or state employees in their official capacity

because such an indirect pleading remains in essence a claim upon the state treasury. Green v. State

Bar of Texas, 27 F.3d 1083,1087 (5th Cir. 1994).

       C.      Grievance Procedures

       Plaintiff has failed to allege a valid constitutional violation with regard to the grievance

process of TDCJ or MTC. Prisoners have liberty interests only in “freedom[s] from restraint ...

impos[ing] atypical and significant hardship on the inmate in relation to the ordinary incidents of


                                                  4
prison life.” Geiger v. Jowers, 404 F.3d 371, 373–74 (5th Cir. 2005) (quoting Sandin v. Conner, 515

U.S. 472, 484 (1995)). Prisoners do not have a federally protected liberty interest in having

grievances addressed and resolved to their satisfaction. E.g., id. at 374 (holding that prisoner did not

have liberty interest, of kind protected by Due Process Clause of Fourteenth Amendment, in having

grievance against mail room and security staff of prison, for allegedly withholding and ultimately

losing some of his mail, resolved to his satisfaction). Moreover, a prisoner does not have a

constitutional entitlement to an adequate grievance procedure. See, e.g., Adams v. Rice, 40 F.3d 72,

75 (4th Cir. 1994) (holding that there is no constitutional right to participate in grievance

procedures); Antonelli v. Sheahan, 81 F.3d 1422, 1430–31 (7th Cir. 1996) (holding inmates do not

have constitutional right to adequate grievance procedure; any right to inmate grievance procedure

is procedural, not substantive, right and, thus, state’s inmate grievance procedures do not give rise

to liberty interest protected by due process clause); Flick v. Alba, 932 F.2d 728, 729 (8th Cir. 1991)

(per curiam) (holding inmates do not have a constitutional right to participate in grievance

procedures). Although an adequate grievance procedure is a condition precedent to filing a suit

arising under section 1983, see 42 U.S.C.1997e(a), its ineffectiveness or altogether absence does not

give rise to a constitutional claim. Thus, any alleged violation of the grievance procedure as alleged

in Plaintiff’s complaint does not amount to a constitutional violation.

        D.      Retaliation

        Plaintiff has also failed to allege a valid claim of retaliation. “To state a valid claim for

retaliation under section 1983, a prisoner must allege (1) a specific constitutional right, (2) the

defendant’s intent to retaliate against the prisoner for his or her exercise of that right, (3) a retaliatory

adverse act, and (4) causation.” Jones v. Greninger, 188 F.3d 322, 324–25 (5th Cir. 1999). “Mere


                                                     5
conclusionary allegations of retaliation” are insufficient. Id. at 325. A prisoner must either “produce

direct evidence of motivation” or “allege a chronology of events from which retaliation may

plausibly be inferred.” Id. (quoting Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995). The

relevant showing must be more than the prisoner’s personal belief that he is the victim of retaliation.

Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997) (citing Woods v. Edwards, 51 F.3d 577, 580

(5th Cir. 1995)).

        Plaintiff alleges he spoke up in group and voiced his opinion about how the MTC employees

were violating the rights of the participants in the drug treatment program. As a result, he contends

Ashley Cheadle reported to Major Marshall that Plaintiff had done so in a threatening manner.

Plaintiff does not contend that Major Marshall and Captain Davis placed him in ad seg for exercising

his constitutional rights. Rather, he acknowledges they placed him ad seg due to a report that he

behaved in group in a threatening manner. Plaintiff’s conclusory allegations are insufficient to state

a retaliation claim.

        E.      No Physical Injury

        Plaintiff appears to seek damages for his emotional stress. However Plaintiff’s damage

claims are barred by the Prison Litigation Reform Act of 1995 (“PLRA”), 42 U.S.C. § 1997e(e). The

PLRA provides that “[n]o Federal civil action may be brought by a prisoner confined in a jail, prison,

or other correctional facility, for mental or emotional injury suffered while in custody without a prior

showing of physical injury.” 42 U.S.C. § 1997e(e). The Fifth Circuit has held that the application

of this provision turns on the relief sought by a prisoner, and that it prevents prisoners from seeking

compensatory damages for violations of federal law where no physical injury is alleged. See Geiger

v. Jowers, 404 F.3d 371, 375 (5th Cir. 2005) (per curiam). Despite the limitations imposed by


                                                   6
§ 1997e(e), the Fifth Circuit has recognized that a prisoner can, absent a showing of physical injury,

pursue punitive or nominal damages based upon a violation of his constitutional rights. See Hutchins

v. McDaniels, 512 F.3d 193, 197–98 (5th Cir. 2007) (per curiam). However, Plaintiff has not alleged

any physical injury and his complaint seeks only compensatory damages. As such, Plaintiff’s claims

for damages are barred by § 1997e(e). See Geiger, 404 F.3d at 375 (applying § 1997e(e) to bar

prisoner’s claim for damages brought under § 1983 alleging a First Amendment violation).

        F.      Injunctive Relief

        Plaintiff was released from the Travis State Jail and its drug treatment program. Any request

for injunctive relief related to the drug treatment program is moot. See Biliski v. Harborth, 55 F.3d

160 (5th Cir. 1995) (dismissing as moot plaintiff’s request for a transfer from a county jail due to

plaintiff’s subsequent transfer to the TDCJ); White v. Colorado, 82 F.3d 364 (10th Cir. 1996)

(dismissing as moot plaintiff’s claims for prospective injunctive relief due to plaintiff’s release from

prison); Garrett v. Angelone, 940 F. Supp. 933 (W.D. Vir. 1996) (dismissing as moot the plaintiff’s

claims regarding the conditions at institutions from which the plaintiff had been transferred) (citing

Williams v. Griffin, 952 F.2d 820 (4th Cir. 1991); Magee v. Waters, 810 F.2d 451 (4th Cir. 1987)).

                                           CONCLUSION

        Plaintiff’s claims brought against the TDCJ Defendants in their official capacities for

monetary damages are barred by Eleventh Amendment immunity. Plaintiff’s remaining claims

seeking monetary damages fail to state a claim upon which relief can be granted and are barred by

the physical-injury requirement of the PLRA. Finally, Plaintiff’s request for injunctive relief is

rendered moot by his release from prison.




                                                   7
        It is therefore ORDERED that Plaintiff’s claims seeking monetary damages against the

TDCJ Defendants are DISMISSED WITHOUT PREJUDICE for want of jurisdiction, Plaintiff’s

remaining claims seeking monetary relief are DISMISSED WITHOUT PREJUDICE for failure

to state a claim upon which relief can be granted pursuant to 28 U.S.C. § 1915(e), and Plaintiff’s

request for injunctive relief is DISMISSED AS MOOT.

        Plaintiff is warned that if he files more than three actions or appeals while he is a prisoner

which are dismissed as frivolous or malicious or for failure to state a claim on which relief may be

granted, then he will be prohibited from bringing any other actions in forma pauperis unless he is in

imminent danger of serious physical injury. See 28 U.S.C. § 1915(g).

        It is finally ORDERED that the Clerk of Court shall e-mail a copy of the order and judgment

to the keeper of the three-strikes list.

        SIGNED on March 13, 2020.




                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE




                                                  8
